87 F.3d 1318
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ira Deland EVANS, Plaintiff-Appellant,v.Frank WAELDE, Capt.;  S.W. Sillerud, Officer, Madison StreetJail;  and Officer Rodgers, A4209, Madison StreetJail, Defendants-Appellees.
No. 95-17130.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Ira Deland Evans, an Arizona state prisoner, appeals pro se the district court's grant of summary judgment in favor of jail officials in Evans's 42 U.S.C. § 1983 action.   Evans alleged that the defendants violated his constitutional rights when he was a pretrial detainee when one detention officer recklessly caused his cell door to close on him by remote control, and another detention officer failed to provide immediate medical attention for a minor abrasion caused by the incident.


3
We have jurisdiction under 28 U.S.C. § 1291 and review de novo.   We affirm for the reasons set forth in the district court's order dated September 30, 1995.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal